UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,

-against- No. l'7-CR-225 (NSR)
ORDER AND OPINION
CHUKWUEMEKA OKPARAEKE,

 

Defendant.

 

NELsoN s. RoMAN, United states oisu~ict Judge

Defendant Chukwuemeka Ol<parael<e (“Defendant”) is charged in a five-count
Superseding lndictment With: (1) conspiracy to distribute, and to possess With intent to distribute,
controlled substances in violation 0f21 U.S.C. §§ 813, 841(a)(1), 841(b)(1)(A), 841(b)(1)(C)
and 846; (2) attempted importation of 100 grams and more of mixtures and substances
containing acrylfenanyl in violation of 21 U.S.C. §§ 813, 952(a), 960(a)(1), 960(b)(1)(F) and
963; (3) attempted distribution of, and possession With intent to distribute, 100 grams and more
of mixtures containing a detectable amount of acrylfenanly in violation of 21 U.S.C. §§ 813,
841(21)(1), 841(b)(1)(A), and 846; (4) distribution of, and possession vvith intent to distribute,
furanly fentanyl in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C); and (5) importing U-
4770, a Schedule I controlled substance, into the United States in violation of 21 U.S.C. §§
952(a), 960(a)(1) and 960(b)(3). (See generally Superseding lndictment, ECF No. 41.) For the
following reasons, Defendant’s motion to suppress (ECF No. 58) is DENIED.

I. BACI{GROUND

The Couit assumes familiarity With the facts of this case. See United States v. Okparaeka,

No. l7-CR~225 (NSR), 2018 WL 3323822, (S.D.N.Y. July 5, 2018). The Court has addressed

several motions to suppress evidence in a series of orders (ECF Nos. 30, 45 and 58) regarding

 

statements made by the Defendant while he was detained by law enforcement officers and
evidence obtained by the Government On October 10, 2018, the Court held a hearing on
outstanding issues raised by Defendant’s Motion to Suppress. (No. 58.)

At the October 10 hearing, the Government stated is it not seeking to use post~arrest
statements made by the Defendant before he was given Miranda Warnings. (Tr. 47-48). The
parties agreed that the Defendant’s statements following his Miranda warning up until his
invocation of the right to counsel are not subject to suppression (Tr. 40, 46-47.) The Court ruled
that the spontaneous statements made by Defendant after he invoked the right to counsel shall
not be suppressed (Tr. 40-42, 46.)

The outstanding issues before the Court concern Defendant’s motion to suppress
evidence about Defendant’s cellphone, specifically to suppress (a) his statement to law
enforcement officers on February 1, 2017, in which Defendant identified the make and model of
his cellphone, and (b) evidence recovered pursuant to a subsequent search warrant for
Defendant’s cellphone on February 3, 2017. These issues have been briefed by the parties (ECF
Nos. 71, 72, and 73). The Government is not seeking to use any statements made by the
Defendant during the discussion about consent to search his phone, apart from Defendant’s
identification of the phone make and model, which the Government claims is non-testimonial.
(No. 73 at 1.)

The facts concerning the Defendant’s statements to law enforcement officers on February
1, 2017 have been discussed in detail in the Court’s Order and Opinion of August 21,

2018, (ECF No. 66). At the October 10 hearing, the testimony showed that the Defendant was
detained on February 1, 2017 and transported to the Middletown, New York police station,

where he was read his Mz`randa Warnings, and interviewed (Tr. 13-14.) During the February 1,

 

2017 interview, law enforcement agents became more interested in the cellphone as the
Defendant kept his device on or near his person at all times. ( ECF No. 66 at 5-6.) As United
States Postal lnspector Ruggieri averred by affidavit, based on his training and experience,
individuals engaged in narcotics trafficking typically store records relating to that activity on
electronic devices such as cell phones. (Id.) Some of those records include logs of online chats,
emails, and contact information (Id.) The Government eventually obtained a warrant and
searched Defendant’s phone. ln the application for the search warrant, Ruggieri used the phone
number and the physical description of the phone he received from Defendant during the course
of the February 1 interview. (Id.il 17.)

II. DISCUSSION

As the video~recording of that conversation makes clear, the Defendant initially indicated
his willingness to consent to the search, and information about the phone make and model was
given in the course of completing the consent~to-search form, which Ruggieri was reading aloud
as he completed the form. See GX~lT at 30-31; see also GX-lT at 32~33.

This kind of questioning falls under the narrow “consent to search” exception to Mz'rancla
that numerous courts have recognized U.S. v. Faruolo, 506 F.2d 490, 495 (1974) (“There is no
possible violation of fifth amendment rights since the consent to search is not ‘evidence of a
testimonial or communicative nature”’) (quoting Schmerl)er v. Calz`form`a, 384 U.S. 75 7,761, 86
S.Ct. 1826, 1830 (1966); Flynn v. James, 513 Fed. Appx. 37, 39 (2d. Cir. 2013) (summary order)
(“Flynn’s invocation of his right to counsel, however, has no bearing on the validity of his
consent because a request for consent to search is not an interrogation within the meaning of
Miranda v. Arz'zona”) (internal citations omitted); United States v. Rodriguez-Garcia, 983 F.2d

1563, 1568 (10th Cir. 1993) (“Every federal circuit court which has addressed the Mirar/da issue

 

has reached the conclusion that a consent to search is not an incriminating statement.”); United
States v. Sf. Claz're, No. Sl 04 Cr. 147 (LTS), 2005 WL 736236 at *4 (S.D. N.Y. March 30,
2005)(mem. op)(officers did not violate defendant’s right to counsel by requesting to search after
the defendant’s invocation “[b]ecause a request for consent to search does not constitute an
interrogation within the meaning of Miranda insofar as it does not seek to elicit a self-
incriminating statement.”); cf also United States v. Gilkeson, 431 F. Supp. 2d 270, 281-282
(N.D.N.Y. 2006)( Most consent to search cases do not implicate the Fifth Amendment where the
request for consent is based on information obtained in compliance with Miranda). In the case at
bar, the Defendant’s statement identifying the make and model of his cellphone number, the
Samsung Galaxy 5, during a routine request for a consent to search, does not fall under the
umbrella of Mz'rana’a.

As this Court previously found, law enforcement had already determined the
Defendant’s phone number, knew that the phone number belonged to him, and knew that the
Defendant had used that phone in connection with criminal activity; as a result, law enforcement
had a clear a basis to request consent to search the phone prior to the Defendant’s invocation of
Mz`ranala. The Defendant’s position that the Government may not be able to obtain a cell
phone’s electronic serial number through a subpoena or search warrant lacks merit. As stated at
the October 10 hearing, the Government routinely obtains numerical identifiers associated with a
particular phone number through grand jury subpoenas, and routinely uses such information to
obtain search warrants for electronic devices. (Tr. 20-21.) In any event, law enforcement had a
general physical description of the Defendant’s phone, as they had seized the device, transported
it to the Middletown police station, and observed it in the interview room. (Oct. 10, 2018

Hearing Transcript at 13-14; GX-lT at 25.)

 

 

Before Defendant revoked Mz'ramla, he voluntarily gave Ruggerio and Agent Laird his
phone number when giving the officers his pedigree information at the beginning of the
interview. (GX~lT at 5.) Furthermore, Police already had obtained his phone number based on
his J an 31, 2017 call to the post office. (Tony Mirvis Affirmation (“l\/lirvis Affirmation”), ECF
No. 59, Ex. 2 (Brad Ruggieri Affidavit in Support of Search Warrant, February 3, 2017) at 5.) In
that call, he identified himself by name and inquired about the package designed to mimic the
one containing one kilogram of Fentanyl, which agents had intercepted at John F. Kennedy
Airport. (]cl.)

The Defense likens this case to the facts in Gilkeson, where the Court ultimately ruled
that the Defendant’s consent itself was an incriminating statement (Gz`lkesor), 431 F. Supp. 2d at
282)(“Gilkeson made inculpatory statements-referring to the existence and use of a computer at
a location previously unknown to police”). The Court, however, cannot agree that the facts are
similar to Gz'lkeson. In the case at bar, the Government was able to obtain information identifying
Defendant’s cell phone prior to Miranda.

Therefore, Defendant’s l\/Iotion to Suppress his statement to law enforcement officers on
February l, 2017, in which Defendant identified the make and model of his cellphone and
evidence recovered'pursuant to a subsequent search warrant for Defendant’s cellphone is

denied

 

CONCLUSION
For the foregoing reasons, the Defendant’s motion to suppress evidence is DENIED. The
Clerk of Court is respectfully directed to terminate the motion at ECF No. 58.
Dated: November 2, 2018 SG ORDERED:

White Plains, New York %W
t _/

C~/N“EiEoN s. RoMAN
United States District Judge

